DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance with the decision of the Patent Trial and Appeals Board (“PTAB”) issued on 10/29/2020, PTAB reverses the rejection of Claims 1-14.  PTAB found that prior art does not teach the claim elements “an image processing module for receiving the captured image and modifying the captured image  … an amplifier for amplifying the modified image” in that prior art “is not the same as the image processing module being configured to receive the captured image and generate a magnified image based on the captured image.” In expressing so, PTAB has limited the clamed "amplifier" to be a component that performs “magnification” of a digital image signal, which is differentiated from magnification by zoom control, display control, or the separately claimed “modifying the captured image” by the signal processing.  
Examiner notes that PTAB does not provide a clear guidance as to how this construction applies the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, since “amplifying” an image signal is not strictly “magnifying an image,” and the amplifier is claimed and supported to be differentiated from the digital signal processing and separate from magnification by image processing modification.  See Specification, Fig. 3, and Paragraphs 32-33.  When the claims are limited to the above interpretation, they do not appear to be supported by the Specification, where Applicant does not indicate possession of an amplifier structure that performs this particular function.
Under the claim limitations indicated by the PTAB, Examiner does not seek to reopen prosecution and can not certify any reasons for allowance other than reasons explicitly stated by the PTAB.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483